

115 S1661 IS: Foreclosure Relief and Extension for Servicemembers Act of 2017
U.S. Senate
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1661IN THE SENATE OF THE UNITED STATESJuly 27, 2017Mr. Whitehouse (for himself, Mr. Tester, Mr. Peters, Ms. Warren, and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo make permanent the extended period of protections for members of uniformed services relating to
			 mortgages, mortgage foreclosure, and eviction, and for other purposes.
	
 1.Short titleThis Act may be cited as the Foreclosure Relief and Extension for Servicemembers Act of 2017.
		2.Making permanent extended period of protections for members of uniformed services relating to
 mortgages, mortgage foreclosure, and evictionSection 710(d) of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Public Law 112–154; 50 U.S.C. 3953 note) is amended by striking paragraphs (1) and (3).